This conviction was for aggravated assault and battery.
Appellant sought to continue the cause for the testimony of an alleged absent witness, by whom he expected to prove facts tending to show that he acted in self-defense. The statement of facts places it beyond question that the fight was voluntarily entered into by the combatants, both using their carriage whips, and that appellant also resorted to the use of his knife, which he freely used upon his adversary, cutting him several times. The evidence set out in the application is not probably true. The testimony found in the record excludes any theory of self-defense. The court did not err in refusing the continuance.
This view of the case disposes of the remaining questions suggested, to-wit, the failure of the court to charge the law of self-defense, and the insufficiency of the evidence to support the conviction.
Finding no error in the record, the judgment is affirmed.
Affirmed.
Judges all present and concurring.